NOTICE OF ALLOWANCE, FOURTH DETAILED ACTION
Status of Prosecution
The present application, 16/778,465 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed in the Office on January 31, 2020 and is a continuation of  filing of PCT/CN2019/127316, filed December 23, 2019.
The Office mailed a first detailed action, non-final rejection on November 30, 2020.
Applicant’s representative Michael T. Abramson (RN 60,320),  initiated an interview on February 17, 2021.
Applicant filed remarks and arguments on  February 24, 2021.
The Office mailed a second detailed action, final rejection on March 11, 2021.
Applicant filed an AFCP request on May 5, 2021.
Examiner conducted an interview on May 10, 2021 with Mr. Abramson with no final agreement reached.
Applicant filed a first request for continued examination on May 28, 2021.
The Office mailed a third detailed action, non-final rejection on September 17, 2021.
Applicant filed amendments with accompanying remarks and arguments on December 15, 2021.
Examiner initiated an interview with Mr. Abramson on January 10, 2022 to discuss potential amendments to place the application in condition for allowance. Agreement was reached on January 11, 2022 and permission was granted to enter the agreed-upon amendments.
Claims 1, 3-6, 8, 10-14 and 16-19 are pending and all are rejected. Claims 1, 8 and 14 are independent claims.
Examiner’s Amendment
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Applicant’s representative, Michael Abramson on January 12, 2022. Mr. Abramson has agreed and authorized the Examiner to enter the amendments to the claims as noted in the attached claim set. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/
Examiner, Art Unit 2174